Citation Nr: 1042940	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disorder involving 
the head, face, neck, chest and back, to include as secondary to 
service-connected chronic dermatitis (dyshidrotic eczema) and 
tinea of the feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1943 to July 
1944.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the RO.  

The Veteran requested a videoconference hearing; however, he 
failed to appear for the scheduled hearing or to reschedule.

In November 2009, the Board assigned an increased rating of 50 
percent for the service-connected skin disability and remanded 
the issue of service connection for skin disease of the head, 
face, neck, chest and back for additional development of the 
record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to a skin disorder of the head, face, chest, 
neck or back in service or for many years thereafter.

2.  Any currently demonstrated findings of seborrheic dermatitis, 
xerosis or a seborrheic keratosis of the head, face, chest, neck 
or back is not shown to be due to any event or incident of the 
Veteran's service during World War II.

3.  The service-connected chronic dermatitis (dyshidrotic eczema) 
and tinea of the feet are not shown to have caused or aggravated 
any skin disorder of the head, face, chest, neck and back.

4.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of symptomatology referable 
to any skin disorder of the head, face, neck, chest or back since 
service.


CONCLUSION OF LAW

The Veteran's skin disability manifested by seborrheic 
dermatitis, xerosis and a seborrheic keratosis of the head, face, 
neck, chest and back is not due to disease or injury that was 
incurred in or aggravated by active service; nor is any 
proximately due to or the result of the service-connected chronic 
dermatitis (dyshidrotic eczema) and tinea of the feet.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The October 2006 letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claim 
consistent with the law and regulations outlined hereinabove.  

In this regard, this letter informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for direct service connection, and the assistance that VA 
would provide to obtain information and evidence in support of 
his claim.  He was also given notice regarding disability 
ratings, and effective dates of awards.

The Board further notes that the November 2009 remand also 
provided the Veteran with clear notice of evidence needed to 
establish a claim based on secondary service connection.  

Although complete notice was not provided prior to the initial 
adjudication of these claims, which constitutes a notice timing 
defect, this matter was readjudicated by a July 2010 Supplemental 
Statement of the Case (SSOC), which cured the defect.  See 38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Veteran was afforded VA examinations 
in connection with the appeal.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service- connected; and (3) competent 
evidence of a nexus between the two.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Analysis

The service treatment records show that the Veteran received 
medical attention for manifestations of dermatitis and tinea that 
were limited to his feet, groin and legs.  No skin disorder was 
noted to involve the upper body while the Veteran served during 
World War II.

The Veteran's post-service skin disorders are well documented.  
The VA treatment records and VA examinations note various skin 
disorders affecting the upper body diagnosed as seborrheic 
keratosis, actinic keratoses, seborrheic dermatitis, folliculitis 
and xerosis (see VA treatment records in November 2007, December 
2007, January 2008 and April 2008, and VA examinations in 
February 2008 and February 2010).

Both recent VA examinations diagnosed dyshidrotic eczema.  The 
2010 VA examiner opined that the dyshidrotic eczema at least as 
likely as not had had its onset in service.   The examiner added 
that this particular skin disease only affected the hand and/or 
the foot.  

The February 2010 VA examiner opined that there was less than a 
50 percent probability the Veteran's seborrheic dermatitis, 
xerosis and seborrheic keratosis were due to or aggravated by the 
service-connected skin disability or related to his period of 
active service.  

The examiner noted that seborrheic dermatitis was typically found 
on the scalp and did not spread to other areas.  A seborrheic 
keratosis was noted to be benign lesion associated with aging and 
to usually have its onset during the fourth or fifth decades of 
life.  

Overall, each of these disorders was noted to stand alone.  
Neither was noted to be related to other skin dermatitis or 
eczema, nor was either worsened by other conditions.

Earlier, a March 1994 VA examination had noted that the Veteran 
had reported having a history of dermatitis on his scalp, 
although none was found on examination.  

A September 2005 VA treatment record also noted that the Veteran 
reported having a 25 year history of an itchy face.  Since he 
indicated that there was no change during that time it was 
considered stable.  No diagnosis was offered.  

Based on this record, the Board finds no signs of a chronic skin 
disorder affecting the Veteran's upper body until many years 
after his period of active service.  

The passage of many years between separation from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In making its determination, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

To the extent that the Veteran is asserting that the current skin 
manifestations affecting his upper body are the same as those he 
had in service, these statement are not credible for the purpose 
of establishing a continuity of symptomatology since service 
because they are inconsistent with other more probative 
information provided by Veteran at an earlier time following 
service.  

When the Veteran testified at a hearing at the RO in September 
1995, he reported that he had been treated for dermatitis of feet 
during service.  

The Veteran also has not provided any competent medical evidence 
to support his assertions for the purpose of linking any specific 
diagnosis to the skin manifestations exhibited during service.  
Under the circumstances, his lay assertions alone cannot 
constitute medical evidence for the purpose of establishing a 
nexus between any current skin disorder of the head, face, neck, 
chest and back and the manifestations exhibited during service.  

Accordingly, on this record, the claim of service connection for 
a skin disorder of the head, face, neck, chest or back must be 
denied.  



ORDER

Service connection for a skin disorder involving the head, face, 
neck, chest and back is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


